IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                      :      NO. 690
                                            :
APPOINTMENT TO COURT OF                     :      SUPREME COURT RULES DOCKET
                                            :
JUDICIAL DISCIPLINE                         :




                                      ORDER




PER CURIAM:



         AND NOW, this 19th day of February, 2016, Cathy A. Hardaway,* Lackawanna

County, is hereby appointed as a member of the Court of Judicial Discipline for a term

of four years.


*Non-lawyer elector



         Justice Eakin did not participate in the consideration or decision of this matter.